ORDER

PER CURIAM:
AND NOW, this 25th day of August, 1995, on certification by the Disciplinary Board that the respondent, VATCHE KALOUS-TIAN, who was suspended by Order of this Court dated June 19, 1995, for a period of one year effective August 11,1994, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, VATCHE KA-LOUSTIAN is hereby reinstated to active status, effective immediately.
MONTEMURO, J., is sitting by designation.